Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

1.	The following is a Final Office Action in response to communication received on 5/26/2022. Claims 1-10 have been examined in this application.  
Response to Amendments 
2.	Applicant’s amendments to claims 1-3,7, and 9-10 are acknowledged. 
Response to Arguments 
3.	Applicant’s acceptance into the Deferred Subject Matter Eligibility Response (DSMER) is acknowledged (see Remarks page 6).  Therefore no arguments were presented with respect to the 101 rejection. 
4.	Based on Applicant’s response and amendments the previous 112 second/b rejections have been withdrawn. However, Applicant’s amendments created new 112 second/b rejections as detailed in the Office Action below.  Further the Examiner has updated the 112 sixth/f interpretations in view of Applicant’s amendments as detailed in the Office Action below. 
5.	On pages 7-11 of Remarks, Applicant argues the cited prior art rejection in view of Applicant’s amendments. 
	 In particular Applicant argues on page 10 “ However, Yip does not disclose transmitting distribution data including advertisement data and a plurality of pieces of identification information, where the print control device selects a different piece of identification information for each printed matter, and generates a printed matter on which the selected piece of identification information and the advertisement data are printed. In particular, in Yip, each ad component 204 corresponds to a single publisher referral ID. Thus, the print control device does not need to select a different ID for each printed matter for the same ad component 204.” 
	This limitation was previously and is still recited in claim 2.  Paragraphs 0065-0069 and 0036-0037 of Yip teach this limitation.  Specifically  paragraphs 0065-0069 teach the invention is implemented through computers and software and paragraphs 0036-0037 teach the QR code includes an ad id and a publisher id, so if it's a different ad or a different publisher the identification information will be different for each ad printed by the system.  This reads on the broad limitation of “selects a different piece of identification information for each printed matter” as amended in the independent claims.  Therefore the Examiner respectfully disagrees that the cited prior art of Yip does not teach the limitation as amended under the broadest reasonable interpretation. 
Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7. 	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is
directed to an abstract idea without significantly more.
	The claim(s) recite(s) providing targeted interactive advertisements to users
where the users can request more information from information provided in the
advertisement and the advertiser can determine an advertisement's effectiveness.
	The idea of providing targeted interactive advertisements to users where the
users can request more information from information provided in the advertisement and
the advertiser can determine an advertisement's effectiveness is a mental process as
well as subject matter where the commercial or legal interaction is advertising,
marketing, or sales activities or behaviors which is a certain method of organizing
human activities. Since the claims recite a mental process or a certain method of
organizing human activities each of which are in the enumerated groupings of abstract
ideas, the claims recite an abstract idea.
	This judicial exception is not integrated into a practical application because the
claims merely recite limitations not indicative of integration into a practical application in that the claims merely recite:
 	(1) adding the words "apply it" (or an equivalent) with the judicial exception, or
mere instructions to implement an abstract idea on a computer, or merely uses a
computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Specifically as
recited in the claims: software (for example stored on a medium) being executed by a
machine (like a servers, devices, and apparatus as specifically recited in the claims) to
add the words "apply it" ( or an equivalent) with the judicial exception, include mere
instructions to implement an abstract idea on a computer, or merely use a computer as
a tool to perform an abstract idea (see claims 1-10)
	(2) Adding insignificant extrasolution activity to the judicial exception (see MPEP
2106.05(g)). Specifically as recited in the claims: mere data gathering in conjunction
with the abstract idea (see claims 1-10)
	And (3) Generally linking the use of the judicial exception to a particular
technological environment or field of use (see MPEP 2106.05(h)). Specifically as
recited in the claims: generally linking the use of the judicial exception to the
technological environment or field of use where a user scans a printed QR code or
barcode on a medium (like a poster or billboard or sign) with their cellphone's or
device's camera to learn more or gain additional information (see claims 1-10)
	The claim(s) does/do not include additional elements that are sufficient to amount
to significantly more than the judicial exception because the claims merely recite
limitations that are not indicative of inventive concept (significantly more) in that the
claims merely recite:
	(1) Simply appending well-understood, routine, and conventional activities
previously known to the industry, specified at a high level of generality to the judicial exception (see MPEP 2106.05(d) and Berkheimer Memo). Specifically as recited in the
claims:
	(a) receiving or transmitting data over a network, e.g. using the Internet to gather
data (see claims 1-10) (see MPEP 2106.05(d) Well-Understood, routine, Conventional
Activity [R-10.2019] cited herein: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)) 
	(b) storing and retrieving information in memory(see claims 1-10) (see MPEP
2106.05(d) Well-Understood, routine, Conventional Activity [R-10.2019] cited herein: ersata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93
	(c) electronically scanning or extracting from a physical document (see claims 1-
10) (see MPEP 2106.05(d) Well-Understood, routine, Conventional Activity [R-10.2019] cited herein: Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition) 
	(d) presenting offers and gathering statistics (see claims 1-1 0)(see MPEP
2106.05(d) Well-Understood, routine, Conventional Activity [R-10.2019] cited herein:
OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93)
	(e) printing advertisement information on a printer (See claims 1-10)
	- Tsai et al. (United States Patent Application Publication Number: US
2019/0217649) paragraph 0002 " UV inkjet printers have been widely used in
professional commercial output applications (e.g. advertisements, posters, high-quality
art, reproductions etc.) because they allow printing on various types and thicknesses of
materials at relatively high printing speeds and has stable and uniform printing quality.
With its reliable performance, the time and labor invested in preparing color separation
plates is eliminated, which enables faster printing."
	- Conway et al. (United States Patent Application Publication Number: US
2010/0008710) paragraph 0003" Printers configured to print and cut individual tickets,
labels, coupons, and the like from a continuous feed roll are well known in the art"
	-Hasegawa et al. (United States Patent Application Publication Number: US
2002/0038239) paragraph 0003 "A coupon used after being distributed (stored) as
electric information and being printed with a printer is known."
	(f) QR or barcode in advertisement (see claim 3)
	- Biswas et al. (United States Patent Application Publication Number: US
2014/0201730) paragraph 0030 "After a user has one or more registered devices 102,
the user may then use a mobile device 104 to purchase a software application 144 to be installed on one of the user's registered devices 102. In some embodiments, the camera
128 is utilized for scanning various codes, such as a QR code, a barcode, and the like
that is associated with the software application 144 to be purchased. The camera 128
passes the scanned code to the remote purchase application 134. The QR code or
barcode includes product identification information, and may include other information,
such as links to promotional material about the software. For example, in some
embodiments, software manufacturers display a QR Code in an advertisement for a
software application, such as advertisements on websites, print media such as
newspapers or magazines, and other media generally known in the art, that increase
the awareness about the software to the users. Further, the software manufacturers
may also provide "learn more" links or other educational material within the QR code."
	- Chakrabarti et al. (United States Patent Application Publication Number:
US 2015/0095905) paragraph 0029 "when a user sees an advertisement for a software
product that the user wishes to purchase, the user may either scan a Quick Response
code (QR code) in a print ad using the scanner 118, click a download link in a digital ad
via the browser 120, access ad information embedded in a near field communication
(NFC) tag using a NFC feature of the mobile device, or use any method for accessing
the advertisement known in the art that can provide a Universal Resource Locator
(URL)."
	- Roireau et al. (United States Patent Application Publication Number: US
2016/0191666) paragraph 0006" For example, it is well known in the art to provide
static codes, such as quick response ("QR") codes on advertisements, schedules, directories, etc. to provide links to changing information, interactive content, or the like. For example, a movie poster or mall directory may include a QR code that can be
captured using a mobile phone camera. The QR code typically provides a link to a
website that contains information that can be better provided online due to the
interactivity of the information, changing nature of the information, or the like."
	(g) e-mails to communicate with a user (see claim 4)
	- Wyss et al. (United States Patent Application Publication Number: US
2002/0026435) paragraph 0067" Email addresses, telephone numbers, pager
numbers, and other types of communication identifiers as generally known by those
skilled in the art are entered into the contact field 242 to contact one or more
corresponding persons"
	- Kumar (United States Patent Application Publication Number: US
2016/0134583) paragraph 0111 " In step 2204, user provides information about one or
more electronic contact addresses that the user wants to associate with the user
account. Such contact address may be of various contact types associated with
electronic communication in the existing art, for example, e-mail address, wireless
phone number, social media service account et cetera"
	- Ji et al. (United States Patent Application Publication Number: US
2017/0155615) paragraph 0045 "Each entry in the list of contacts may include a wide
variety of different identifiers, and may include identifiers for many different
communication channels. Examples of identifiers for various communication channels
include, but are not limited to, email addresses, telephone numbers, profile handles,
usernames, numerical values, or any other unique identifiers as one skilled in the art
may appreciate. In certain examples, the unique identifiers include handles for Twitter™, lnstagram TM, WeChat™, or other social network services, or the like. In one
specific example, contacts in a contact list include email addresses and mobile
telephone numbers."
	(h) determining a device's location information (see claims 5 and 7)
	- Lavin et al. (United States Patent Application Publication Number: US
2003/0095525) paragraph 0087 "A global positioning system ("GPS") module 1604
provides positioning data that indicates where the navigation control unit is currently
located. Such location information may be displayed on the display screen 111, possibly
together with map data retrieved from the Internet 115. Alternative embodiments may
omit the GPS module, and instead rely on other location determining methods, such as
cell site triangulation, sector and power level determination, and other location
determining methods known by those skilled in the relevant art"
	- Stewart-Baxter et al. (United States Patent Application Publication
Number: US 2005/0255874) paragraph 0027 " GPS location systems are well known in
the art and determine a cell phone's position within about 5 meters"
	- Xu et al. (United States Patent Application Publication Number: US
2015/0233715) paragraph 0035 "At step 304, the service provider determines a location
of the user 102 through the user device 104. The user device 104, in one embodiment,
includes a location determination device (e.g., a GPS device, a cell tower triangulation
system device, and/or a variety of other location determination devices known in the art)
that is operable to determine a current location of user device 104"
	And (i) camera capturing a QR or barcode advertisement for additional
information (see claims 5-6)
	- Biswas et al. (United States Patent Application Publication Number: US
2014/0201730) paragraph 0030 "After a user has one or more registered devices 102,
the user may then use a mobile device 104 to purchase a software application 144 to be
installed on one of the user's registered devices 102. In some embodiments, the camera
128 is utilized for scanning various codes, such as a QR code, a barcode, and the like
that is associated with the software application 144 to be purchased. The camera 128
passes the scanned code to the remote purchase application 134. The QR code or
barcode includes product identification information, and may include other information,
such as links to promotional material about the software. For example, in some
embodiments, software manufacturers display a QR Code in an advertisement for a
software application, such as advertisements on websites, print media such as
newspapers or magazines, and other media generally known in the art, that increase
the awareness about the software to the users. Further, the software manufacturers
may also provide "learn more" links or other educational material within the QR code."
	- Chakrabarti et al. (United States Patent Application Publication Number:
US 2015/0095905) paragraph 0029 "when a user sees an advertisement for a software
product that the user wishes to purchase, the user may either scan a Quick Response
code (QR code) in a print ad using the scanner 118, click a download link in a digital ad
via the browser 120, access ad information embedded in a near field communication
(NFC) tag using a NFC feature of the mobile device, or use any method for accessing
the advertisement known in the art that can provide a Universal Resource Locator
(URL)."
	- Roireau et al. (United States Patent Application Publication Number: US
2016/0191666) paragraph 0006" For example, it is well known in the art to provide
static codes, such as quick response ("QR") codes on advertisements, schedules,
directories, etc. to provide links to changing information, interactive content, or the like.
For example, a movie poster or mall directory may include a QR code that can be
captured using a mobile phone camera. The QR code typically provides a link to a
website that contains information that can be better provided online due to the
interactivity of the information, changing nature of the information, or the like."
	Examiner's note: the Examiner has reconsidered the previously concluded
insignificant extrasolution activity under the practical application step under the
significantly more step as detailed above.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As per claims 4-8, Applicant recites limitations of the first controller and the second controller in the claims.  However, such limitations of a first controller and a second controller were removed from the independent claims in the amendment filed 5/26/2022.  Therefore there is a lack of antecedent basis for these limitations in the claims. 
Claim Interpretation
10.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

11.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
the print control device receives the distribution data from the server apparatus, selects one piece of the identification information from the plurality of pieces of identification information outputs second advertisement data including the selected piece of identification information and the first advertisement data included in the received distribution data to the printing apparatus, and causes the printing apparatus to generate a printed matter on which the selected piece of identification information from the first advertisement data are printed according to the second advertisement data, wherein the print control device selects a different piece of identification information for each printed matter (see claim 1) 
wherein the print control device selects the identification information that is different for each of a plurality of the printed matters (see claim 2) 
the print control device generates code information including the access information received, outputs the generated code information and the advertisement data to the printing apparatus to cause the printing apparatus to print the printed matter, and wherein each of the plurality pieces of access information includes the identification information (see claim 3)  
storage unit that stores identification information of a distribution member who distributes the printed matter and an e-mail address of the distribution member in
association with each other, (see claim 4)
and wherein the first controller acquires an e-mail address of a distribution member who uses the print control device to transmit, to the acquired email address, area information specifying an area in which the printed matter is distributed (see claim 4) 
-Wherein the print control device includes a position detection unit that detects a position of the print control device, (see claim 5)
a reading unit that reads the code information, (see claim 5)
and an operation unit that receives an operation, (see claim 5) 
wherein the second controller causes the position detection unit to detect a position of the print control device when an operation is received by the operation unit, and transmits, to the server apparatus, the identification information extracted from the code information read by the reading unit and position information indicating a position of the print control device ( see claim 5)
wherein when the first controller receives an access request based on the access information, (See claim 6) 
the first controller requires acquires the identification information included in the access information from a request source device that made the access request, and after acquiring the identification information, transfers an access from the request source device to a web page on which at least one of a product and a service included in the advertisement data is described (see claim 6)
Wherein the first controller stores the identification information and the position
information received from the print control device in association with each other in a storage unit, and detects the position information associated with the identification information acquired from the request source device to identify an area in which a reaction level for the printed matter distributed based on the detected position information and a number of distribution sheets of the printed matter is equal to or more than a threshold value (see claim 7) 
wherein the second controller converts the selected identification information into code information, outputs the converted code information and the advertisement data to the printing apparatus, and causes the printing apparatus to generate a printed matter on which the selected identification information and the advertisement data are printed (see claim 8)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	From review of the specification the following appears to be the corresponding structure described in the specification as performing the claimed function:
	See paragraph 00103- Further, when the method of controlling the advertisement system is
implemented by a computer provided in the posting server 25 and a computer of the distribution member
device 33, the program to be executed by the computers may be configured in a form of a recording medium or
a transmission medium for transmitting the program As the recording medium, a magnetic or optical
recording medium or a semiconductor memory device can be used. Specifically, examples of the recording
medium include a portable type or fixed type recording medium such as a flexible disk, an hard disk drive
(HOD), a compact disk read only memory (CD-ROM), a digital versatile disk (DVD), a Blu-ray disc, a
magnetooptical disk, a flash memory, or a card type recording medium Further, the recording medium may be
a nonvolatile storage device such as a random access memory (RAM), a read only memory (ROM), a HDD, or
the like which is an internal storage device included in the server apparatus. a registered trademark

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


14.	 Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Yip et al. (United States Patent Application Publication Number: US 2008/0270233).
	As per claim 10, Yip teaches a non-transitory computer-readable storage medium storing a program for controlling a printing apparatus, the program causing a computer of a print control device to perform at least: (see paragraphs 0065-0069, Examiner's note: implemented servers and software running on a computer and in paragraph 0069 teaches that these computer readable storage medium may be ROM, RAM, CD-ROM, disk, etc.)
	receiving distribution data that includes first advertisement data and a plurality of pieces of identification information from a server apparatus, the plurality of pieces of identification are different from each other; selecting one piece of the identification information from the plurality of pieces of identification information received; and outputting second advertisement data including the selected piece of identification information and the first advertisement data included in the received distribution data to the printing apparatus to generate a printed matter on which the selected piece of identification information and the first advertisement data are printed according to the second advertisement data, (see paragraphs 0065- 0069 and 0036-0037 Examiner's note: paragraphs 0065-0069 teach the invention is implemented through computers and software and paragraphs 0036-0037 teach putting together the QR image and advertisement to be printed so that the user can interact
with the advertisement).
	wherein the print control device selects a different piece of identification information for each printed matter (see paragraphs 0065-0069 and 0036-0037 Examiner's note: paragraphs 0065-0069 teach the invention is implemented through computers and software and paragraphs 0036-0037 teach the QR code includes an ad id and a publisher id, so if it's a different ad or a different publisher the identification information will be different for each ad printed by the system).
	
Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16. 	Claims 1-3 and  8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yip et al. (United States Patent Application Publication Number: US 2008/0270233).
	As per claim 1, Yip et al. teaches An advertisement system comprising:
(see abstract and paragraph 0036, Examiner's note: ad system for providing
additional content to a user after a user scans a code with their cell phone).
	a server apparatus; (see paragraphs 0065-0069, Examiner's note: implemented
by servers and software running on a computer),
	and a device that controls a printing apparatus, (see paragraphs 0065-0069 and 0036-0037, Examiner's note: paragraphs 0065-0069 teach the invention is implemented through computers and software and paragraphs 0036-0037 teach printing the encoded QR image with advertisement information into a publishers magazine).
	wherein the server apparatus transmits distribution data that includes first advertisement data and a plurality of pieces of identification information, the plurality of pieces of identification are different from each other, and the device receives the distribution data from the server apparatus, (see paragraphs 0065-0069 and 0036-0037 Examiner's note: paragraphs 0065- 0069 teach the invention is implemented through computers and software and
paragraphs 0036-0037 teach putting together the QR image and advertisement to print). 
	selects one piece of identification information from the plurality of pieces of identification information, outputs second advertisement data including the selected piece of identification information and the first advertisement data included in the received distribution data to the printing apparatus, and causes the printing apparatus to generate a printed matter on which the selected piece of identification information and the first advertisement data are printed according to the second advertisement data, (see paragraphs 0065-0069 and 0036-0037, Examiner's note: paragraphs 0065-0069 teach the invention is implemented through computers and software and paragraphs 0036- 0037 putting together the QR image and advertisement to be printed so that the user can internet with the advertisement).
	wherein the device selects a different piece of identification information for each printed matter (see paragraphs 0065-0069 and 0036-0037
Examiner's note: paragraphs 0065-0069 teach the invention is implemented through
computers and software and paragraphs 0036-0037 teach the QR code includes an ad
id and a publisher id, so if it's a different ad or a different publisher the identification
information will be different for each ad printed by the system).
	While Yip clearly teaches the system being implemented through computers and
software running on computers (see paragraphs 0065-0069), Yip does not expressly
teach the different modules performing the different functions as claimed or more
specifically (1) a/the print control device, as claimed. 
	However, Yip clearly teaches that the invention can be implemented through
different combination or program modules and such would be recognized by one skilled
the art ( see paragraphs 0065-0069, Examiner's note: in paragraph 0066 " While the
description above is in the general context of computer-executable instructions that may
run on one or more computers, those skilled in the art will recognize that a novel
embodiment also can be implemented in combination with other program modules
and/or as a combination of hardware and software"),
	Therefore one of ordinary skill in the art before the effective filing date of the
claimed invention would have recognized as it would have been obvious to one or
ordinary skill in the art that Yip could have been combined with the above teachings of
Yip to include the different modules performing the different functions as claimed since
Yip practically suggests as much by teaching the system implemented by software
running on various computers can be implemented with different combinations of software running computers as would be recognized by one skilled in the art (see Yip paragraphs 0065-0069).
	As per claim 2, Yip teaches
	wherein the software selects the identification information that is different for each of a plurality of the printed matters (see paragraphs 0065-0069 and 0036-0037 Examiner's note: paragraphs 0065-0069 teach the invention is implemented through computers and software and paragraphs 0036-0037 teach the QR code includes an ad id and a publisher id, so if it's a different ad or a different publisher the identification information will be different for each ad printed by the system).
	While Yip clearly teaches the system being implemented through computers and
software running on computers (see paragraphs 0065-0069), Yip does not expressly
teach the different modules performing the different functions as claimed or more
specifically (1) the print control device, as claimed. 
	However, Yip clearly teaches that the invention can be implemented through
different combination or program modules and such would be recognized by one skilled
the art ( see paragraphs 0065-0069, Examiner's note: in paragraph 0066 " While the
description above is in the general context of computer-executable instructions that may
run on one or more computers, those skilled in the art will recognize that a novel
embodiment also can be implemented in combination with other program modules
and/or as a combination of hardware and software"),
	Therefore one of ordinary skill in the art before the effective filing date of the
claimed invention would have recognized as it would have been obvious to one or
ordinary skill in the art that Yip could have been combined with the above teachings of
Yip to include the different modules performing the different functions as claimed since
Yip practically suggests as much by teaching the system implemented by software
running on various computers can be implemented with different combinations of software running computers as would be recognized by one skilled in the art (see Yip
paragraphs 0065-0069).

	As per claim 3, Yip teaches
	Wherein the software apparatus transmits a plurality of pieces of access
information for accessing the server apparatus, wherein software generates code
information including the access information received, outputs the generated code information and the advertisement data to the printing apparatus to cause the printing apparatus to print the printed matter, and wherein each of the plurality pieces of access information includes the identification information (see paragraphs 0065-0069 and 0036-0037 Examiner's note: paragraphs 0065-0069 teach the invention is implemented through computers and software and paragraphs 0036- 0037 teach putting together the QR image and advertisement to be printed so that the user can interact with the advertisement).
	While Yip clearly teaches the system being implemented through computers and
software running on computers (see paragraphs 0065-0069), Yip does not expressly
teach the different modules performing the different functions as claimed or more
specifically server apparatus and the print control device, as claimed. 
	However, Yip clearly teaches that the invention can be implemented through
different combination or program modules and such would be recognized by one skilled
the art ( see paragraphs 0065-0069, Examiner's note: in paragraph 0066 " While the
description above is in the genera! context of computer-executable instructions that may
run on one or more computers, those skilled in the art will recognize that a novel
embodiment also can be implemented in combination with other program modules
and/or as a combination of hardware and software"),
	Therefore one of ordinary skill in the art before the effective filing date of the
claimed invention would have recognized as it would have been obvious to one or
ordinary skill in the art that Yip could have been combined with the above teachings of
Yip to include the different modules performing the different functions as claimed since
Yip practically suggests as much by teaching the system implemented by software
running on various computers can be implemented with different combinations of software running computers as would be recognized by one skilled in the art (see Yip
paragraphs 0065-0069).

	As per claim 8, Yip teaches
	wherein the software converts the selected identification information into code
information, outputs the converted code information and the advertisement data to the
printing apparatus, and causes the printing apparatus to generate a printed matter on which the selected identification information and the advertisement data are printed
(see paragraphs 0065-0069 and 0036-0037 Examiner's note: paragraphs 0065-0069
teach the invention is implemented through computers and paragraphs 0036-0037
teach putting together the QR image and advertisement to be printed so that the user
can interact with the advertisement).
	While Yip clearly teaches the system being implemented through computers and
software running on computers (see paragraphs 0065-0069), Yip does not expressly
teach the different modules performing the different functions as claimed or more
specifically (1) the second controller, as claimed. 
	However, Yip clearly teaches that the invention can be implemented through
different combination or program modules and such would be recognized by one skilled
the art ( see paragraphs 0065-0069, Examiner's note: in paragraph 0066 " While the
description above is in the genera! context of computer-executable instructions that may
run on one or more computers, those skilled in the art will recognize that a novel
embodiment also can be implemented in combination with other program modules
and/or as a combination of hardware and software"),
	Therefore one of ordinary skill in the art before the effective filing date of the
claimed invention would have recognized as it would have been obvious to one or
ordinary skill in the art that Yip could have been combined with the above teachings of
Yip to include the different modules performing the different functions as claimed since
Yip practically suggests as much by teaching the system implemented by software
running on various computers can be implemented with different combinations of software running computers as would be recognized by one skilled in the art (see Yip
paragraphs 0065-0069).
	As per claim 9, Yip teaches A method of controlling an advertisement
(see abstract and paragraph 0017, Examiner’s note: ad method for providing
additional content to a user after a user scans a code with their cell phone).
	system including a server apparatus, (see paragraphs 0065-0069,
Examiner's note: implemented on servers and software running on a computer).
	and a device that controls a printing apparatus, the method comprising: (see paragraphs 0065-0069 and 0036-0037 Examiner’s note: paragraphs 0065- 0069 teach the invention is Implemented through computers and software and
paragraphs 0036-0037 teach printed the encoded QR image with advertisement
information into a publishers magazine). 
	in the server apparatus, transmitting distribution data that includes first advertisement data and a plurality of pieces of identification information to the device, the plurality of pieces of identification information are different from each other; in the print control device, receiving the distribution data from the server apparatus; selecting one piece of the identification information from the plurality of pieces of identification information received; and outputting second advertisement data including the selected piece of identification information and the first advertisement data included in the received distribution data to the printing apparatus to cause the printing apparatus to generate a printed matter on which the selected piece of identification information and the first advertisement data are printed according to the second advertisement data,   (see paragraphs 0065-0069 and 0036-0037, Examiner's note: paragraphs 0065-0069 teach the invention is implemented through computers and paragraphs 0036-0037 teach putting together the QR image and advertisement to be printed so that the user can interact with the advertisement).
	wherein the device selects a different piece of identification information for each printed matter (see paragraphs 0065-0069 and 0036-0037 Examiner's note: paragraphs 0065-0069 teach the invention is implemented through computers and software and paragraphs 0036-0037 teach the QR code includes an ad id and a publisher id, so if it's a different ad or a different publisher the identification information will be different for each ad printed by the system).
	While Yip clearly teaches the system being implemented through computers and
software running on computers (see paragraphs 0065-0069), Yip does not expressly
teach the different modules performing the different functions as claimed or more
specifically (1) a/ the print control device, as claimed. 
	However, Yip clearly teaches that the invention can be implemented through
different combination or program modules and such would be recognized by one skilled
the art ( see paragraphs 0065-0069, Examiner's note: in paragraph 0066 " While the
description above is in the general context of computer-executable instructions that may
run on one or more computers, those skilled in the art will recognize that a novel
embodiment also can be implemented in combination with other program modules
and/or as a combination of hardware and software" and paragraph 0068 “The illustrated aspects can also be practiced in distributed computing environments where certain tasks are performed by remote processing devices that are linked through a communication network.  In a distributed computing environment, program modules can be located in both local and remote storage devices”),
	Therefore one of ordinary skill in the art before the effective filing date of the
claimed invention would have recognized as it would have been obvious to one or
ordinary skill in the art that Yip could have been combined with the above teachings of
Yip to include the different modules performing the different functions as claimed since
Yip practically suggests as much by teaching the system implemented by software
running on various computers can be implemented with different combinations of software running computers as would be recognized by one skilled in the art (see Yip
paragraphs 0065-0069).

	

17. 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yip et al
(United States Patent Application Publication Number: US 2008/0270233) further in view of Wagner (United States Patent Application Publication Number: US
2007/0239556).
	As per claim 4, Yip teaches
	Wherein the server apparatus includes a storage unit that stores identification
information of a distribution member who distributes the printed matter and ID of the
distribution member in association with each other, (see paragraphs 0045 and 0006-
0009, Examiner's note: logging IDS and advertisements that are captured from a user's
cell phone to determine response or conversion rates, because the higher the response
rate or the conversion rate, the more effective the publisher is therefore the more the
publisher can charge the merchant).
	and wherein the software acquires an ID of a distribution member who uses the
print control device to transmit, advertisements to an area in which the printed matter is
distributed (see paragraphs 0007 and 003-0037, Examiner's note: using IDs that are
encoded in codes to transmit advertisements).
	While Yip clearly teaches the system being implemented through computers and
software running on computers (see paragraphs 0065-0069), Yip does not expressly
teach the different modules performing the different functions as claimed or more
specifically (1) the first controller, as claimed,
	However, Yip clearly teaches that the invention can be implemented through
different combination of program modules and such would be recognized by one skilled
the art and that processing may happen on a local or remote device(see paragraphs
0065-0069, Examiner's note: in paragraph 0066 " While the description above is in the
general context of computer-executable instructions that may run on one or more
computers, those skilled in the art will recognize that a novel embodiment also can be
implemented in combination with other program modules and/or as a combination of
hardware and software").
	Therefore one of ordinary skill in the art before the effective tiling date of the
claimed invention would have recognized as it would have been obvious to one or
ordinary skill in the art that Yip could have been combined with the above teachings of
Yip to include the different modules performing the different functions as claimed since
Yip practically suggests as much by teaching the system implemented by software
running on various computers can be implemented with different combinations of
software running computers as would be recognized by one skilled in the art (see Yip
paragraphs 0065-0069).
	Yip does not expressly teach providing contract details to another party via email
or more specifically the recited limitations of acquiring and storing an e-mail address of
a distribution member to transmit, to the acquired e-mail address, area
information specifying an area in which the matter is distributed.
	However, Wagner which is in the art of contact management and establishment
of business relationships (see abstract) teaches providing contract details to another
party via email or more specifically the recited !imitations of acquiring and storing an email
address of a distribution member to transmit, to the acquired e-mail address, area
information specifying an area in which the matter is distributed (see paragraphs 0009,
0011, 0032, 0036, 0041, and claim 17, Examiner's note: providing a contract between
two entities via email, where this information is stored in a database, where one of the
entities provides a service or product at a specific location or area).
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Yip with the aforementioned
teachings form Wagner with the motivation of providing commonly known contract
management information to users involved in a contract through  known communication
mechanisms like email (see Wagner paragraphs 0009, 0011, 0032, 0036, 0041, and
claim 17), when a contractual affiliate relationship that tracks usage to provide money to
the affiliate is known (see Yip paragraphs 0054 and 0038).

18.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yip et al. (United States Patent Application Publication Number: US 2008/0270233) further in view of Wagner (United States Patent Application Publication Number: US 2007/0239556) further in view of Buckhart et al. (United States Patent Application Publication Number: US 2015/0041530).
	As per claim 5, Yip et al. in view of Wagner does not expressly teach Wherein the print control device includes a position detection unit that detects a position of the print control device, a reading unit that reads the code information, and an operation unit that receives an operation, wherein the second controller causes the position detection unit to detect a position of the print control device when an operation is received by the operation unit, and transmits, to the server apparatus, the identification information extracted from the code information read by the reading unit and position information indicating a position of the print control device.
	However, Burkhart which is in the art of QR code creation and management (see abstract and title) teaches using GPS location to associate an QR with a location or more specifically the recited limitations of Wherein the device includes a software that detects a position of the device, software that reads the code information, and software that receives an operation, wherein the software causes the software to detect a position of the device when an operation is received by the software, and transmits, to the server apparatus, the identification information extracted from the code information read by the software and position information indicating a position of the device (see paragraphs 0038-0039, 0045,  and 0050, Examiner’s note: server system that implements an automated creation and management of dynamic quick response codes (see paragraphs 0038-0039 and 0045), and from paragraph 0050 using GPS to associate a location with an item scanned). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Yip in view of Wagner with the aforementioned teachings from Buckhart et al. with the motivation of providing a way to determine where a user scanned an advertising code (see Buckhart paragraphs 0038-0039, 0045,  and 0050), when providing location based ad information to a user is known (see Yip paragraphs 0040, 0047, 0050, and 0059 and Figure 9).
	While as shown above Buckhart et al. is teaches using GPS location to associate an QR with a location and that this can be performed by computers and software modules, Buckhart et al. does not expressly teach different modules performing the different functions as claimed or more specifically (1) print control device, (2) position detection unit, (3) a reading unit, (4) an/the operation unit, and (5) second controller, as claimed.
	However, Buckhart clearly teaches that the invention can be implemented through different combination of program modules and that processing may happen on a local or remote device(see paragraphs 0055-0056, Examiner’s note: in paragraph 0055 “ Furthermore, the modules may include any memory components used for storage, execution, and data processing for performing processing activities associated with the respective modules. The modules may also form a portion of other circuitry described or may be combined without departure from the scope of the present subject matter” and paragraph 0056 “Additionally, while the core processing module 200is illustrated with and has certain components described, other modules and components may be associated with the core processing module 200 without departure from the scope of the present subject matter”).
	Therefore one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized as it would have been obvious to one of ordinary skill  in the art that Yip in view of Wagner in view of Buckhart could have been combined with the above teachings of Buckhart to include the different modules performing the different functions, since Buckhart practically suggests as much by teaching the system implemented by software running on various computers can be implemented with different combinations of software running computers (see Buckhart 0055-0056). 

19.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yip et al. (United States Patent Application Publication Number: US 2008/0270233) further in view of Wagner (United States Patent Application Publication Number: US 2007/0239556) further in view of Buckhart et al. (United States Patent Application Publication Number: US 2015/0041530) further in view of Hunt (United States Patent Application Publication Number: US 2014/0070012).
	As per claim 6, Yip teaches
	 wherein when the software receives an access request based on the access information, the software acquires the identification information included in the access information from a request source device that made the access request, and after acquiring the identification information, transfers an access from the request source device to a online content activity for more information on which at least one of a product and a service included in the advertisement data is described (see abstract, paragraphs 0007,0058, and 0045, Examiner’s note: providing online additional content to the user based on a user scanning a QR code). 
	While Yip clearly teaches the system being implemented through computers and software running on computers (see paragraphs 0065-0069), Yip does not expressly teach the different modules performing the different functions as claimed or more specifically (1) the first controller, as claimed.
	However, Yip clearly teaches that the invention can be implemented through different combination of program modules and such would be recognized by one skilled the art and that processing may happen on a local or remote device(see paragraphs 0065-0069, Examiner’s note: in paragraph 0066 “ While the description above is in the general context of computer-executable instructions that may run on one or more computers, those skilled in the art will recognize that a novel embodiment also can be implemented in combination with other program modules and/or as a combination of hardware and software”). 
	Therefore one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized as it would have been obvious to one of ordinary skill in the art that Yip could have been combined with the above teachings of Yip to include the different modules performing the different functions as claimed since Yip practically suggests as much by teaching the system implemented by software running on various computers can be implemented with different combinations of software running computers as would be recognized by one skilled in the art (see Yip paragraphs 0065-0069). 
	While Yip clearly teaches providing the user an online advertisement, Yip in view of Wagner in view of Buckhart does not expressly that the additional information is on a webpage. 
	However, Hunt et al. which is also in the art of scanning QR codes to obtain information (see abstract) teaches that the additional information is on a webpage (see paragraph 0027, Examiner’s note: “According to Wikipedia, [OR codes, formerly confined to industrial uses, have in recent years become common in consumer advertising and packaging. Users with a camera phone equipped with the correct reader application can scan the image of the QR Code to display text, contact information, connect to a wireless network or open a web page in the telephone's browser. QR Codes may also be linked to a location to track where a code has been scanned. The application that scans the QR Code can also optionally retrieve geographic information by using the GPS receiver in the telephone”). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Yip in view of Wagner in view of Buckhart with the aforementioned teachings from Hunt et al. with the motivation of providing a known way of providing online content to a user scanning a QR for additional information in various fields including advertising (see Hunt et al. paragraph 0027), when providing additional online content in response to a user scanning a QR code is known (see Yip abstract and paragraphs 0007,0058, and 0045). 

20.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yip et al. (United States Patent Application Publication Number: US 2008/0270233) further in view of Wagner (United States Patent Application Publication Number: US 2007/0239556) further in view of Buckhart et al. (United States Patent Application Publication Number: US 2015/0041530) further in view of Hunt (United States Patent Application Publication Number: US 2014/0070012) further in view of Mahadevan et al. (United States Patent Number: US 8,601,004).
	As per claim 7, Yip teaches
	to identify an area in which a reaction level for the printed matter distributed based on the detected information and the distribution sheets of the printed matter is equal to or more than a threshold value (see paragraphs 0007, 0038-0039, 0041 and 0054, Examiner’s note: teaches determining response or conversion rates for the advertisements because distributors (publishers) with higher rates can charge more).
	Yip does not expressly teach (1) Wherein the first controller stores the identification information and the position information received from the print control device in association with each other in a storage unit, (2) and detects the position information associated with the identification information acquired from the request source device to identify an area in which a QR code was scanned, and (3) calculating an advertisement response in an area based on position information and a number of advertisements is equal to more than a threshold value. 
	 However, Burkhart which is in the art of QR code creation and management (see abstract and title) teaches using GPS location to associate an QR with a location or more specifically the recited limitations of (1) Wherein the software stores the identification information and the position information received from the device in association with each other in a storage unit (see paragraphs 0038-0039, 0045,  and 0050, Examiner’s note: server system that implements an automated creation and management of dynamic quick response codes (see paragraphs 0038-0039 and 0045), and from paragraph 0050 teaches using GPS to associate a location with an item scanned). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Yip in view of Wagner in view of Burkhart in view of Hunt with the aforementioned teachings from Buckhart et al. with the motivation of providing a way to determine where a user scanned an advertising code where location is commonly used for ad targeting as well as ad reporting(see Buckhart paragraphs 0038-0039, 0045,  and 0050), when providing location based ad information to a user (see Yip paragraphs 0040, 0047, 0050, and 0059 and Figure 9) as well as determining response rates (see Yip paragraphs 0009, 0038, and 0054) are both known.

	While as shown above Buckhart et al. is teaches using GPS location to associate an QR with a location and that this can be performed by computers and software modules, Buckhart et al. does not expressly teach different modules performing the different functions as claimed or more specifically (1)first controller and (2) the print control device.
	However, Buckhart clearly teaches that the invention can be implemented through different combination of program modules and such would be recognized by one skilled the art and that processing may happen on a local or remote device(see paragraphs 0055-0056, Examiner’s note: in paragraph 0055 “ Furthermore, the modules may include any memory components used for storage, execution, and data processing for performing processing activities associated with the respective modules. The modules may also form a portion of other circuitry described or may be combined without departure from the scope of the present subject matter” and paragraph 0056 “Additionally, while the core processing module 200 is illustrated with and has certain components described, other modules and components may be associated with the core processing module 200 without departure from the scope of the present subject matter”). 
	Therefore one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized as it would have been obvious to one of ordinary skill in the art that Yip in view of Wagner in view of Buckhart in view of Hunt could have been combined with the above teachings of Buckhart to include the different modules performing the different functions as since Buckhart practically suggests as much by teaching the system implemented by software running on various computers can be implemented with different combinations of software running on computers (see Buckhart paragraphs 0055-0056). 
	Yip in view of Wagner in view of Buckhart does not expressly teach (2) and detects the position information associated with the identification information acquired from the request source device to identify an area in which a QR code was scanned, and (3) calculating an advertisement response in an area based on position information and a number of advertisements is equal to more than a threshold value. 
	However, Hunt et al. which is also in the art of scanning QR codes to obtain information (see abstract) teaches (2) and detects the position information associated with the identification information acquired from the request source device to identify an area in which a QR code was scanned (see paragraph 0027, Examiner’s note: “According to Wikipedia, [OR codes, formerly confined to industrial uses, have in recent years become common in consumer advertising and packaging. Users with a camera phone equipped with the correct reader application can scan the image of the QR Code to display text, contact information, connect to a wireless network or open a web page in the telephone's browser. QR Codes may also be linked to a location to track where a code has been scanned. The application that scans the QR Code can also optionally retrieve geographic information by using the GPS receiver in the telephone”). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Yip in view of Wagner in view of Buckhart  in view of Hunt et al. with the aforementioned teachings from Hunt et al. with the motivation of providing a commonly known feature of scanning a QR code to track location information  (see Hunt et al. paragraph 0027), when providing additional online content related to user activity and location (see Yip et al. paragraph 0050 and abstract) as well tracking response information related to advertising (see Yip paragraphs 0009 and 0054) are both known. 
	Yip in view of Wagner in view of Buckhart in view of Hunt does not expressly teach (3) calculating an ad response rate based on a number of impressions and a desired action in a geographic area or more specifically as recited in the claims based on position information and a number of advertisements is equal to more than a threshold value
	However, Mahadevan et al. which is in the art of targeting ads base on popularity of the information (see title) teaches (3) calculating an ad response rate based on a number of impressions and a desired action in a geographic area or more specifically as recited in the claims based on position information and a number of advertisements is equal to more than a threshold value (see column 10 lines 44- column 11 lines 13, column 9 lines 30-41, column 11 lines 45-50, Examiner’s note: teach determining a response rate based on number of impressions and number of desired actions like clicks to calculate a commonly known metric in ads of CTR based on location. Then goes on to teach providing ads based on whether or not that advertisement is below or above a threshold for that geographic region). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Yip in view of Wagner in view of Buckhart in view of Hunt with the aforementioned teachings from Mahadevan et al. with the motivation of providing a commonly known way to provide ads based on response rates (see Mahadevan et al. column 10 lines 44- column 11 lines 13, column 9 lines 30-41, column 11 lines 45-50), when Yip teaches tracking responses to provide ads based on response rates including allowing a publisher who is more effective to charge more (see Yip paragraphs 0009 and 0038) is known. 
Conclusion
21.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
22.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	-Wagner et al. (United States Patent Application Publication Number: US 2003/0078830) teaches response rates for print media (see paragraph 0047 and Figures 7 and 9)
	- Matsumoto et al. (United States Patent Application Publication Number: US 2004/0111319) teaches sending an advertising contract by email (see paragraph 0069) 
	- Belanger et al. (United States Patent Application Publication Number: US 2007/0265912) teaches a method for tracking advertising effectiveness including the scanning of a 2d bar code (See abstract and paragraph 0016) 
	- Gerard Kindberg (United States Patent Application Publication Number: US 2009/0029725) teaches capturing a barcode on a user’s phone for advertising (see abstract and paragraph 0054) 
	-Carter et al. (United States Patent Application Publication Number: US 2009/0141876) teaches response rates for certain geographic areas mail out campaigns (see paragraph 0004) 
	- Thomas et al. (United States Patent Application Publication Number: US 2012/0205436) teaches a system for enhanced barcode decoding and image recognition for providing coupons (see title, abstract, and paragraph 0167) 
	-	Mueller (United States Patent Application Publication Number: US 2014/0121003) teaches a phone’s physical location is derived from a GPS or scanning a QR code on a poster (see paragraph 0046) 
	- Kato et al. (United States Patent Number: US 8,768,765) teaches a conversion ration can be thought of as the percentage of customers that take a specific action, such as make a purchase or visit a store location based on advertisement impression (see column 1 lines 10-25)
	- Lim et al. (United States Patent Application Publication Number: US 2014/0229251 teaches different users may receive different content based on selection of a link like a QR Code in the real world (see abstract and Figure 2) 
	- Royyuru et al. (United States Patent Application Publication Number: US 2015/0254630) teaches a user may scan a QR code for an ad on a poster in a transit station (see paragraph 0030) 
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621